Title: From Thomas Jefferson to John Laval, 7 December 1823
From: Jefferson, Thomas
To: Laval, John


Dear Sir
Monticello
Dec. 7. 23.
The 1st vol. of Aristotle is recieved as the 2d I doubt not will soon be. I shall be glad to recieve the 4. additional vols of Las Casas, 12mo in boards. if a French copy of Made Campon’s, memoirs is to be had, be so good as to send it to me, and to let that come first, as the sending by successive mails is always to be observed.I am afraid I shall trespass too much on your kindness in asking you to import individual books for me when not to be had here, as you have been so kind as to do in the case of Russell’s view of education, but there is another work on the same subject which I should be very glad to have. it is ‘Gerard’s Plan of education in the Marischal college & university of Aberdeen with the reasons of it.’ printed by Chalmers of Aberdeen. and indeed I would wish to add another book to it which I have for several years been looking out for in the US. but in vain. this is ‘Baxter’s history of England.’ the original edition was a huge 4to if there has been an 8vo edition I should greatly prefer it; if not then the 4to but if this is too troublesome and out of your line, I will not ask it. I repeat the assurances of my great esteem and respectTh: JeffersonP.S. with Campon & Las Casas be so good as to send my acct with you.